Modified Opinion by
Judge 0 ’Rear
A surety upon a guardian’s bond must be solvent to be sufficient. While the statute says that the county judge is liable if he accepts such sureties as do not satisfy him of their sufficiency, it does not follow that his being merely satisfied will exonerate him from liability to the ward for failing to require sufficient surety. Yet his liability is not that of an insurer, but of one required to exercise ordinary care and good faith in the matter. A surety may be sufficient who is solvent, or worth a sum in excess of the personal estate and income of the real estate of the ward, although the surety’s property may not all be subject to levy of an execution. He might have property subject to execution equal to the value of the ward’s estate, and yet be insufficient, as if he were insolvent; that is, if on a winding up' of his business he would not have enough property to pay his debts, or be unable to pay his debts in the ordinary coarse of daily transaction, We think the *444test of the surety’s sufficiency is whether he is solvent, being a resident of the State and having enough property liable for debts to pay the liability assumed to the ward in addition to the surety’s other liabilities. The county judge’s liability to the ward is if he fails to use ordinary care to acquaint himself with the solvency of the sureties accepted by him on the bond, and accepts insufficient surety without exercising such care. In this case we are satisfied from the record that the county judge did not use that degree of care in taking the bond, or in seeing to it that it continued safe.
While the opinion is modified to the extent indicated, the petition for rehearing is overruled on the meriis of the case.
Judge Barker dissents to modification of opinion.